     Case 6:19-cv-00032-JRH-BWC Document 24 Filed 02/18/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION


    ABRAHAM JUDAH MYTON,

                 Plaintiff,                                     CIVIL ACTION NO.: 6:19-cv-32

         v.

    LT. TERRY MOYE; and LT. MICHAEL
    GOETTIE,1

                 Defendants.


                                               ORDER

        This matter is before the Court on Defendants’ Motion to Dismiss. Doc. 23. A motion to

dismiss is dispositive in nature, meaning granting a motion to dismiss could result in the

dismissal of individual claims or an entire action. Consequently, the Court is reluctant to rule on

the Motion to Dismiss without providing Plaintiff an opportunity to respond or advising Plaintiff

of the consequences for failing to respond.2

        Accordingly, the Court ORDERS Plaintiff to file a response either opposing or

indicating his lack of opposition to Defendants’ Motion to Dismiss within 14 days of the date of

this Order. If Plaintiff fails to file a timely response, the Court will presume Plaintiff does

not oppose the Motion and may dismiss individual claims or the entire action. See Local R.


1
        The Court DIRECTS the Clerk of Court to amend the docket and record in this case to reflect the
proper spelling of Defendant Goettie’s name. Doc. 23 at 1 n.1.
2
         Granting a motion to dismiss without affording a plaintiff either notice or an opportunity to be
heard is disfavored. Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336–37 (11th Cir. 2011); see also Neitzke
v. Williams, 490 U.S. 319, 329–30 (1989) (A notice of a motion to dismiss “alert[s plaintiff] to the legal
theory underlying the defendant’s challenge” and enables him to meaningfully respond “by opposing the
motion to dismiss on legal grounds or by clarifying his factual allegations so as to conform with the
requirements of a valid legal cause of action.”).
   Case 6:19-cv-00032-JRH-BWC Document 24 Filed 02/18/21 Page 2 of 2




7.5 (“Failure to respond . . . shall indicate that there is no opposition to a motion.”). To ensure

Plaintiff’s response is made with fair notice of the requirements of the Federal Rules of Civil

Procedure regarding motions to dismiss generally, the Court DIRECTS the Clerk of Court to

provide a copy of Federal Rules of Civil Procedure 12 and 41 when serving this Order upon

Plaintiff.

        SO ORDERED, this 18th day of February, 2021.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  2
